Citation Nr: 0816486	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-05 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for substance abuse as 
secondary to depression.

4.  Whether new and material evidence has been submitted in 
order to establish service connection for bilateral hearing 
loss.

5.  Whether new and material evidence has been submitted in 
order to establish service connection for depression.

6.  Entitlement to an initial disability evaluation in excess 
of 20 percent for a chronic lumbar strain.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004, November 2004, August 
2005, and February 2006 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas, which 
denied the benefits sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge at a February 2008 Board hearing. A transcript is of 
record.

The issues of entitlement to service connection for PTSD, 
depression, substance abuse as secondary to depression, and 
whether new and material evidence has been established for 
entitlement to service connection for bilateral hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus has not been shown to have been incurred in or 
aggravated by service.

2.  The October 2002 rating decision denying the claim for 
entitlement to service connection for depression is final.

3.  The evidence associated with the claims file subsequent 
to the October 2002 rating decision relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for depression.

4.  Chronic lumbar strain has not been characterized by 
unfavorable ankylosis of the entire thoracolumbar spine.

5.  The veteran does not have a diagnosis of intervertebral 
disc syndrome.

6.  The disability picture caused by the veteran's chronic 
lumbar strain is not so unusual as to render the application 
of the regular rating provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for tinnitus 
have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  Evidence received since the final October 2002 rating 
decision denying the veteran's claim for service connection 
for depression is new and material, and the veteran's claim 
for that benefit is reopened. 38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2007).

3.  The criteria for an evaluation in excess of 20 percent 
for a lumbar strain have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a; 38 C.F.R. §§ 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in August 2004, 
March 2005, October 2005, and November 2005. These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claims; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claims. Additionally, a March 2006 letter 
informed the veteran of how the RO assigns disability ratings 
and effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, and lay 
statements from the veteran are associated with the claims 
file. The veteran was afforded VA examinations. See Charles 
v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the veteran that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the veteran's employment 
and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. 

A letter satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the veteran in August 2004 
subsequent to the November 2004 rating decision that granted 
service connection and assigned an initial 10 percent 
disability evaluation for a back disorder, effective June 18, 
2004.  The letter informed the veteran of what evidence was 
required to substantiate the claim of service connection and 
of the veteran's and VA's respective duties for obtaining 
evidence. The veteran was also asked to submit evidence 
and/or information in his possession to the RO. A subsequent 
rating decision was issued in February 2007, increasing the 
veteran's disability evaluation from 10 percent disabling to 
20 percent.  

In addition, the veteran was provided with notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006. 
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied. 

The VCAA letter sent to the veteran in August 2004 does not 
meet the requirements of Vazquez-Flores and is not sufficient 
as to content and timing, creating a presumption of 
prejudice. However, given the correspondence of record, a 
reasonable person would have known of what evidence would 
have substantiated the claim. 

The veteran was provided with correspondence regarding what 
was needed to support his claim. Specifically, in addition to 
the August 2004 VCAA letter, a March 2006 letter notifying 
the veteran of the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) indicated the veteran could submit additional 
evidence regarding the level of his service-connected 
disability. A February 2005 statement of the case included 
notice of diagnostic codes as they related to the spine. The 
July 2005 and December 2006 supplemental statements of the 
case further explained the diagnostic codes for rating 
disabilities of the spine. A December 2007 rating decision 
which increased the disability rating and subsequent 
supplemental statement of the case stated the criteria 
necessary in order to receive a higher disability evaluation, 
and serves as an essential readjudication of the issue.
 
Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Moreover, there is evidence that the veteran demonstrated 
actual knowledge of what was needed to support his claim as 
reflected in his statements and correspondence. Specifically, 
in his February 2008 Board hearing, the veteran's 
representative stated the veteran was denied a higher 
disability evaluation because the medical evidence did not 
support the criteria for a higher evaluation, in particular, 
as it applied to incapacitating episodes, range of motion, 
and disc bulges.  The veteran testified how his disability 
impacted his daily life, including the inability to take long 
walks, cut the lawn, and other physical work at home.  

Based on the above, the veteran had a meaningful opportunity 
to participate in the development of the claim. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). Any notice deficiencies in 
this case do not affect the essential fairness of the 
adjudication. Therefore, the presumption of prejudice is 
rebutted. For this reason, no further development is required 
regarding the duty to notify.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Appeals for Veterans 
Claims held that when a veteran seeks to reopen a previously 
denied claim, VA must examine the bases for the denial in the 
prior decision and advise the veteran what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in August 2004 for the claim of entitlement to service 
connection for depression.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Service Connection

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 


Entitlement to service connection for tinnitus.

The veteran contends that he has tinnitus, which is the 
result of exposure to acoustic trauma to include rifle and 
machine gun fire (See VA Form 9 submitted by the veteran in 
August 2006).  Because there is no competent medical evidence 
indicating that the veteran has tinnitus, the claim will be 
denied.

The service treatment records are devoid of any complaints, 
treatment, or diagnosis of tinnitus.

Although the veteran asserts that he was exposed to loud 
noise while in service, and he complains of having ringing in 
his ears, VA treatment records associated with the file do 
not reflect a current diagnosis of tinnitus. A July 2005 VA 
audiological assessment diagnosed the veteran with bilateral 
sensorineural hearing loss, however, there was no diagnosis 
of tinnitus.  

There is no diagnosis of tinnitus of record. Congress has 
specifically limited entitlement to service connection for 
disease or injury incurred or aggravated in service to cases 
where such incidents have resulted in a disability. See 38 
U.S.C.A. § 1110. Hence, where, as here, there is no competent 
medical evidence establishing that the veteran has the 
disability for which service connection is sought, there can 
be no valid claim for service connection for that disability. 
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). Therefore, service 
connection for tinnitus is not warranted.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Whether new and material evidence has been submitted in order 
to establish service connection for depression:

The veteran seeks to reopen his claim for entitlement to 
service connection for depression. A claim for service 
connection for depression was previously considered and 
denied by the RO in October 2002. The veteran failed to 
timely appeal this decision, and as such, the rating decision 
is final. 38 U.S.C.A. 
§§ 7103(a); 38 C.F.R. § 20.1103. In July 2004, the veteran 
sought to reopen his claim for depression.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may
not then proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim. The Board will therefore undertake a de 
novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the 2002 rating decision, the evidence of 
record consisted of service treatment records, VA outpatient 
treatment records, and lay statements by the veteran. 
Subsequently, the record consists of the veteran's testimony 
at a Board hearing in February 2008, additional VA treatment 
records, including VA examiner statements indicating the 
veteran had major recurrent depression (and PTSD, as below) 
due to military sexual trauma.

The evidence submitted subsequent to the 2002 rating decision 
is new, in that it was not previously of record, and is also 
material. In 2002, the claim was denied by the RO because 
there was no evidence of a link between the veteran's 
depression and a military sexual trauma. The additional 
evidence is "material" because it raises a possibility of a 
diagnosis of depression and a nexus to service due to a 
military sexual trauma.

The additional evidence received since the 2002 decision 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim. 

Accordingly, the claim of service connection for depression 
is reopened, and will be remanded for further development. 
See 38 U.S.C.A §  5103A(d),(g); Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 
2003) (Holding that VA need not provide a medical examination 
or medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet.App. 542 (1996) (Holding that unless new and 
material evidence has been submitted, the duty to assist does 
not attach); see also Woehlaert v. Nicholson, 21 Vet.App. 456 
(Holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening 
of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence.)  
 
Entitlement to an initial disability evaluation in excess of 
20 percent for a chronic lumbar strain.

Service connection for a lumbar spine strain was granted in 
November 2004 and assigned a disability evaluation of 10 
percent effective June 18, 2004, the date the veteran filed a 
claim to reopen for service connection.  The veteran filed a 
notice of disagreement with the rating decision in December 
2004, contending that his back disorder was more severe than 
the 10 percent disability evaluation reflected.  In a 
February 2007 rating decision, the RO increased the veteran's 
disability evaluation from 10 percent disabling to 20 percent 
disabling, effective February 22, 2007.  

The veteran contends that his service-connected disability of 
a lumbar spine strain is more severely disabling than is 
reflected by the currently assigned disability rating.  
Because the severity of the disorder does not approximate 
findings which would support an increased rating, and VA is 
obligated to only apply the applicable rating schedule to 
disability rating claims, the claim will be denied. See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Perrorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, as in this 
case, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999). A veteran may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

The regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, 
and on September 26, 2003. See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 
5293)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)(2007). The veteran 
filed to reopen his claim for service connection in June 
2004, therefore, only the new regulations will be considered.  

The veteran is currently evaluated for a chronic lumbar 
strain under Diagnostic Code 5237.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome). The criteria for 
rating diseases and injuries of the spine were also amended.

Any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1) (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2007).

Regulations pertaining to the criteria for evaluating 
disorders of the spine, including lumbosacral strains 
evaluated under Diagnostic Code 5237, provides for the 
assignment of disability ratings based upon a General Rating 
Formula for Diseases and Injuries of the Spine. This formula 
assigns evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by the residuals of the injury or 
disease. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent evaluation is warranted upon a 
showing of forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent of more of the height. 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007).

A 20 percent evaluation is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. Id.

A 30 percent evaluation is for assignment for favorable 
ankylosis of the entire cervical spine. A 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. Id.

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine and unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation. Id.

A November 2004 VA examination diagnosed the veteran with a 
chronic lumbar strain.  The examiner noted forward flexion of 
0 to 90 degrees; extension of 0 to 30 degrees; bilateral 
lateral flexion of 0 to 30 degrees with pain; and, bilateral 
lateral rotation of 0 to 20 degrees with pain. 

In January 2007, the veteran underwent a VA examination.  The 
examiner reported reviewing the claims file prior to the 
examination.  Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder). 

The veteran complained of experiencing pain, weakness, 
stiffness, fatigability, and lack of endurance, of chronic 
duration.  Any lifting and prolonged sitting and continued 
walking caused flare-ups of the low back pain.  He reported 
no incapacitating episodes.  The veteran reported occasional 
left lateral thigh numbness occasionally, and no bladder or 
bowel complaints.  The veteran reported no wearing of braces, 
falls, or unsteadiness. 

Upon clinical examination, the examiner noted the veteran was 
self sufficient in day to day activities. The examiner 
reported the spine was symmetrical, with a kyphotic posture 
and wide-based gait.  Range of motion of the thoracolumbar 
spine was forward flexion from 0 to 70 degrees with end range 
pain; extension was 5 degrees with throughout pain; bilateral 
lateral flexion was 0 to 30 degrees; and, bilateral lateral 
rotation was 0 to 30 degrees.  The examiner reported there 
was additional limitation of pain with repetitive use times 
3, but no change in range of motion.  There were no 
paralumbar spasms.  There was moderate bilateral paralumbar 
muscle guarding.  There was no muscular wasting, reflexes 
were equal.  There was no intervertebral disc syndrome 
present.  There was a previous magnetic resonance imaging 
examination (MRI) which the examiner reviewed which showed 
moderate diffuse disc bulges in L2-3 and middle diffuse disc 
bulges indenting the thecal sac without canal stenosis or 
foraminal encroachment at L3-4, L5-S1, this resultant with 
the lumbosacral strain.

As noted above, during the January 2007 VA examination, the 
examiner reported that ankylosis had not been shown at any 
time during the appellate period. Ankylosis is the immobility 
and consolidation of a joint. Lewis v. Derwinski, 3 Vet. App. 
259 (1992).

The veteran does not meet the criteria for a rating in excess 
of 20 percent under the rating criteria. He is receiving a 20 
percent evaluation for a lumbar spine strain which is 
characterized by a showing of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 

In order to receive a higher disability rating, the evidence 
would need to approximate findings forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. Furthermore, the 
veteran's last VA examination indicated forward flexion of 70 
degrees.  

The Board has considered whether an increased evaluation is 
warranted under a different diagnostic code. In this regard, 
the Board notes the veteran's lumbar spine strain has not 
been characterized as intervertebral disc syndrome. As such, 
the schedular criteria used to evaluate intervertebral disc 
syndrome are not for application in this case.


Extra-Schedular

Notwithstanding the above discussion, rating in excess of the 
assigned schedular evaluations for the veteran's above 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).

There is no evidence that the veteran's service-connected 
disability addressed above has presented such an unusual or 
exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b). The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations. 38 U.S.C.A. § 1155. 
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." 38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate. As discussed above, there are 
higher ratings for his disability, but the required 
manifestations have not been shown in this case. The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case. 

There is no objective evidence of any symptoms due to the 
veteran's service-connected disability at issue that are not 
contemplated by the rating criteria. Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted. See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996). (When evaluating a rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)


ORDER

Service connection for tinnitus is denied.

New and material evidence has been submitted and the 
application to reopen the claim of entitlement to service 
connection for depression is granted. To this extent only, 
the appeal is allowed.

Entitlement to an initial disability evaluation in excess of 
20 percent for a chronic lumbosacral strain is denied.






REMAND

In light of a review of the claims file and the reopening of 
the veteran's claim for entitlement to service connection for 
depression, the Board finds that further RO action on this 
matter, as well as relative to the claim of service 
connection for PTSD, is warranted. The veteran also filed a 
claim for substance abuse secondary to depression.  This 
matter will be DEFERRED pending completion of further 
evidentiary development.

The Board has not reviewed the evidence with a view towards 
resolution of the merits of the claims, and the following 
summary of the evidence does not relieve the examiners of 
scrutiny of the record during the course of development of 
the record. 

Service Connection for PTSD and Depression

PTSD

The veteran's claim of service connection for PTSD, submitted 
in February 2005, has been denied on the basis that there is 
no evidence of an in-service stressor. The veteran presently 
contends that while enrolled in advanced individual training, 
he was subject to a form of sexual assault. See "Trauma 
Letter," dated December 21, 2005; (contained in Volume II, 
claims folder). 

Service connection for PTSD requires medical evidence ,,  
200establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997). 
The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The veteran does not contend, and the record does not 
suggest, that he served in combat. As a general matter, 
credible supporting evidence indicating an occurrence of a 
stressor is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

However, if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident. Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. § 3.304(f)(3).

Relevant to this claim, VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. Id.

The veteran has a diagnosis of PTSD as reflected by letters 
submitted by VA health care providers. In January 2008 
letters, the physicians stated the veteran was the victim of 
a gang rape while in service, and that the veteran's current 
PTSD, and recurrent major depressive disorder were both 
related to the incident. The veteran's account of the 
incident is in a December 2005 stressor statement, in which 
he details the February 1974 incident. There is otherwise no 
question that the veteran did not earlier report the 
incident, and his service treatment records are silent for 
any complaints, treatment, or diagnosis of a sexual assault.  

However, the statements of both physicians do not account for 
other evidence of record. In July 2004, the veteran reported 
to one of the VA health care providers, S.S., that his 
"addiction over the years has been connected to his abuse as 
a child." Dr. S.S. noted that the veteran had used both 
cocaine in combination with heroin over the course of the two 
years prior to the date of the treatment note. In another 
July 2004 treatment note, a VA mental health care provider 
noted that the:

"[V[eteran grew up with an extremely physically 
abusive and 'alcoholic' step father. This person 
would whip him harshly with a belt for even 
relatively minor offenses and encouraged the 
veteran to fight with other children or people that 
got in his way (or would beat him if he did not 
'stand up' for himself.')."

The mental health care provider also noted that the veteran 
"clearly had a long and tortured history of abuse (emotional 
and physical) that led to problematic behavior in his 
teens." (Italics added).

In a December 2004 VA medical treatment log, it was noted 
that the veteran reported that his father was physically and 
emotionally abusive. The veteran was noted to have "very 
clear and specific memories also of his father beating his 
mother." It was noted the veteran recalled his father 
picking up a pistol and threatening to shoot the veteran, 
then a child. The veteran related that when he was a child, 
he felt he could "trust no one, no one cared for him or 
loved him," and that he entered the Army because he wanted 
to get away from an abusive family and he wanted to get a 
better start in life. The preliminary assessment was that the 
veteran had "PTSD from childhood trauma, depression."

In an April 2005 statement, the veteran related that it was 
only after he was treated for a back injury in January 1974 
that he became aware of his impending discharge from active 
duty, and that he was not advised that he was to be 
discharged because of the unit commander's recommendations as 
to the veteran's mental instability. He disputed the 
allegation that he was ever absent without authority, and 
argued that he "endured severe harassment and humiliation" 
from his drill sergeant. In a separate statement, the veteran 
related that his drill sergeant would cause him to fall to 
the ground and low-crawl; assigned him to KP ("kitchen 
police) duties; and force him to play pool whereby the drill 
sergeant could take his money.

In an accompanying statement received in April 2005, G.S., 
who identifies himself as being with the veteran during 
training, recounted that the veteran was forced by a drill 
sergeant to low crawl as the drill sergeant "berate[d]" 
him. Mr. G.S. also noted that the veteran low-crawled to a 
barracks, and that when Mr. G.S. again saw the veteran, his 
face was red and swollen. 

The veteran's DA Form 20 (Enlisted Qualification Record) 
indicates that he entered active service on October 31, 1973, 
and after apparently uneventful completion of basic training, 
entered advanced individual training on January 1, 1974. 

It further indicates that on March 1, 1974, after eight weeks 
of further training, he was placed in "CASUAL" status 
(indicating awaiting transfer) enroute to the U.S. Army 
Pacific Command (USARPAC), where he was to be stationed with 
the 25th Infantry Division in Hawaii. See block 13, DA Form 
20). On March 8, 1974, the veteran was again placed in CASUAL 
status. His DD Form 214 (Report of Separation from the Armed 
Forces) indicates no periods of "time lost," (e.g., absence 
without authority). 

His personnel file also contains an order indicating award of 
the military occupational specialty of infantryman on 
February 25, 1974. However, the file also contains a 
recommendation for discharge authored by the veteran's 
advanced training company commander, dated February 20, 1974, 
indicating the veteran should be discharged because of 
"difficulty adjusting to the Army way of life and Army 
discipline," a period of absence from the company without 
authority 

The events warrant further medical inquiry, as is detailed in 
38 C.F.R. 
§ 3.304(f)(3).


Depression

The veteran's application to reopen a claim of service 
connection for depression was received in June 2004. As the 
claim of service connection for depression has been reopened, 
VA's duty to assist the veteran in the development of the 
claim is triggered. Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened).

VA mental health care providers have diagnosed depression due 
to military sexual trauma since the last final denial of the 
claim. In order to determine whether depression is due to any 
incident of military service, including depression, a VA 
examination is in order. 

Bilateral Hearing Loss

Additionally, the veteran seeks to reopen his claim for 
entitlement to service connection for bilateral hearing loss. 
A claim for service connection for bilateral hearing loss was 
previously considered and denied by the RO in September 2002 
and it is final. 38 U.S.C.A. §§ 7105; 38 C.F.R. § 20.1103. 
The veteran sought to reopen his claim of entitlement to 
service connection for bilateral hearing loss in September 
2005.  In a February 2006 rating decision, the RO denied the 
veteran's claim to reopen for entitlement to service 
connection for bilateral hearing loss. Further appellate 
consideration of whether new and material evidence has been 
submitted to establish service connection for bilateral 
hearing loss will be deferred for compliance with procedural 
due process requirements to the veteran as described below. 
Kent v. Nicholson, 20 Vet. App. 1 (2006) 

The AMC/RO will advise the veteran in accordance with the 
ruling in Kent, above. However, the veteran is advised that 
"new" evidence is that which was not previously of record.  
By "material" is meant that evidence which raises a 
reasonable possibility of substantiating the claim, and 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2004).  As 
previously, the credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will comply with the Kent 
ruling, and advise the veteran of the 
evidence and information that is 
necessary to reopen the bilateral hearing 
loss new and material evidence claim on 
appeal as well as the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim for the benefits sought 
by the veteran. He should also be told to 
provide any evidence in his possession 
pertinent to the claim. 38 C.F.R. § 3.159 
(2007).

2. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the disorders 
at issue that is not evidenced by the 
current record. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. The veteran may also 
submit any evidence or further argument 
relative to the claim at issue, including 
any further statements from the treating 
mental health care providers, whose 
statements are now of record. 

3. After receipt of the veteran's 
response, or the passage of a reasonable 
amount of time set by the RO/AMC, the 
RO/AMC will afford the veteran a 
psychiatric examination, by a board of 
two qualified mental health care 
physicians who have not previously 
examined the veteran or provided him 
mental health care, to determine whether 
the veteran has a mental disorder which 
has been caused by any incident of active 
military service. The following 
considerations will govern:

a. The claims file, including any 
newly-obtained medical records and a 
copy of this remand will be reviewed 
by the examiners in conjunction with 
the examination, and the examiners 
must acknowledge such receipt and 
review in any report generated as a 
result of this remand.

b. Any clinical tests, studies, and 
interviews must be conducted as 
directed by the examiners.

c. The examiners must provide an 
opinion with a bases for such 
opinion, as to the following 
questions:

(1) Does the evidence of 
record, including any 
additional information obtained 
from the veteran or as a result 
of this remand, indicate that 
the veteran sustained a 
personal assault as he 
reported? 

(2) Does the veteran have PTSD, 
and if so, is such disorder a 
result of 

        (i) childhood trauma; 
        
(ii) the reported in-
service assault if found 
above; 
        
(3) Does the veteran have a 
clinical diagnosis of 
depression as a result of 
military service, including but 
not limited to the reported 
sexual assault, if that event 
is found by the examiners based 
upon medical evidence to have 
occurred 

4. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims, including any 
additional medical examinations deemed 
necessary. 

5. When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence. The RO/AMC 
should also examine the previous findings 
as to service connection for substance 
abuse, with due consideration of its 
findings as to service connection for 
PTSD and/or depression. While service 
connection for such a claimed disorder is 
not subject to compensation as a matter 
of law, this does not preclude 
compensation for an alcohol or drug abuse 
disability secondary to a service-
connected disability. Allen v. Principi, 
237 F. 3d 1368, 1376 (2001); 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301, 3.303 (2007); VAOPGPREC 2-97 
(1997).

If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

The Board takes this opportunity to advise the veteran that 
the conduct of the efforts as directed in this remand, as 
well as any other development directed by the RO, is 
necessary for a comprehensive and correct adjudication of his 
claim(s). 38 C.F.R. 
§ 3.655(b). The veteran's cooperation in the RO's efforts is 
both critical and appreciated. However, the veteran is 
further advised that his failure to report for any scheduled 
examination(s) without good cause may result in the claims 
being considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


